Exhibit 10.1

 

FIFTH AMENDMENT TO

LOAN AND SECURITY AGREEMENT

 

THIS FIFTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Agreement”) is
entered into this 31st day of October, 2012, but effective as of October 29,
2012, by and between SILICON VALLEY BANK (“Bank”) and SPLUNK INC., a Delaware
corporation (“Borrower”).

 

RECITALS

 

A.            Bank and Borrower have entered into that certain Loan and Security
Agreement dated as of May 29, 2009 (as the same has been amended, modified,
supplemented or restated, the “Loan Agreement”).

 

B.            Bank has extended credit to Borrower for the purposes permitted in
the Loan Agreement.

 

C.            Borrower has requested that Bank amend the Loan Agreement to
extend the Revolving Line Maturity Date as more fully set forth herein.

 

D.            Although Bank is under no obligation to do so, Bank is willing to
extend the Revolving Line Maturity Date, all on the terms and conditions set
forth in this Agreement, so long as Borrower complies with the terms, covenants
and conditions set forth in this Agreement in a timely manner.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

 

1.             Definitions.  Capitalized terms used but not defined in this
Agreement, including its preamble and recitals, shall have the meanings given to
them in the Loan Agreement.

 

2.             Amendment to Loan Agreement.

 

2.1          Section 13 (Definitions). The term “Revolving Line Maturity Date”
set forth in Section 13.1 of the Loan Agreement is hereby deleted in its
entirety and replaced with the following:

 

“Revolving Line Maturity Date” is December 29, 2012.

 

--------------------------------------------------------------------------------


 

3.             Limitation of Amendment.

 

3.1          The amendment set forth in Section 2 above is effective for the
purposes set forth herein and shall be limited precisely as written and shall
not be deemed to (a) be a consent to any amendment, waiver or modification of
any other term or condition of any Loan Document, or (b) otherwise prejudice any
right or remedy which Bank may now have or may have in the future under or in
connection with any Loan Document.

 

3.2          This Agreement shall be construed in connection with and as part of
the Loan Documents and all terms, conditions, representations, warranties,
covenants and agreements set forth in the Loan Documents, except as herein
amended, are hereby ratified and confirmed and shall remain in full force and
effect.

 

4.             Representations and Warranties.  To induce Bank to enter into
this Agreement, Borrower hereby represents and warrants to Bank as follows:

 

4.1          Immediately after giving effect to this Agreement (a) the
representations and warranties contained in the Loan Documents are true,
accurate and complete in all material respects as of the date hereof (except to
the extent such representations and warranties relate to an earlier date, in
which case they are true and correct as of such date), and (b) no Event of
Default has occurred and is continuing;

 

4.2          Borrower has the power and authority to execute and deliver this
Agreement and to perform its obligations under the Loan Agreement, as amended by
this Agreement;

 

4.3          The organizational documents of Borrower delivered to Bank on the
date hereof remain true, accurate and complete and have not been amended,
supplemented or restated and are and continue to be in full force and effect;

 

4.4          The execution and delivery by Borrower of this Agreement and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Agreement, have been duly authorized;

 

4.5          The execution and delivery by Borrower of this Agreement and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Agreement, do not and will not contravene (a) any law or regulation
binding on or affecting Borrower, (b) any contractual restriction with a Person
binding on Borrower, (c) any order, judgment or decree of any court or other
governmental or public body or authority, or subdivision thereof, binding on
Borrower, or (d) the organizational documents of Borrower;

 

4.6          The execution and delivery by Borrower of this Agreement and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Agreement, do not require any order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by any governmental or public body or authority, or subdivision
thereof, binding on Borrower, except as already has been obtained or made; and

 

2

--------------------------------------------------------------------------------


 

4.7          This Agreement has been duly executed and delivered by Borrower and
is the binding obligation of Borrower, enforceable against Borrower in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, liquidation, moratorium or other similar
laws of general application and equitable principles relating to or affecting
creditors’ rights.

 

5.             Prior Agreement.  The Loan Documents are hereby ratified and
reaffirmed and shall remain in full force and effect.  This Agreement is not a
novation and the terms and conditions of this Agreement shall be in addition to
and supplemental to all terms and conditions set forth in the Loan Documents. 
In the event of any conflict or inconsistency between this Agreement and the
terms of such documents, the terms of this Agreement shall be controlling, but
such document shall not otherwise be affected or the rights therein impaired.

 

6.             Counterparts.  This Agreement may be executed in any number of
counterparts and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.

 

7.             Effectiveness.  This Agreement shall be deemed effective upon
(a) the due execution and delivery to Bank of this Agreement by each party
hereto and (b) payment of Bank’s legal fees and expenses in connection with the
negotiation and preparation of this Agreement for which Bank has provided
Borrower an invoice on or prior to the date of this Agreement.

 

[Signature page follows.]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first written above.

 

BANK

 

 

 

SILICON VALLEY BANK

 

 

 

 

 

By:

/s/ Nick Tsiagkas

 

 

Name: Nick Tsiagkas

 

Title: Relationship Manager 

 

 

 

 

 

 

BORROWER

 

 

 

 

 

SPLUNK INC.

 

 

 

By:

/s/ Godfrey Sullivan

 

Name: Godfrey Sullivan

 

Title: CEO 

 

 

[Signature Page to 5th Amendment to Loan and Security Agreement]

 

--------------------------------------------------------------------------------